NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           NOV 30 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

SAMUEL ROSEN,                                    No. 15-56179

               Plaintiff - Appellant,            D.C. No. 3:15-cv-01669-WQH-
                                                 BGS
 v.

BEATRICE NELSON,                                 MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Samuel Rosen appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging a constitutional violation arising from a state

court’s dismissal of his defamation action. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012) (dismissal under 28 U.S.C. § 1915(e)(2)); Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003) (dismissal under the Rooker–Feldman doctrine). We affirm.

      The district court properly dismissed Rosen’s action because it is a

“forbidden de facto appeal” of the state court’s order granting defendant Nelson’s

anti-SLAPP motion to strike and raises claims that are “inextricably intertwined”

with the order striking Rosen’s state court complaint. See Cooper v. Ramos, 704
F.3d 772, 777, 779 (9th Cir. 2012) (the Rooker–Feldman doctrine “bars a district

court from exercising jurisdiction not only over an action explicitly styled as a

direct appeal, but also over the ‘de facto equivalent’ of such an appeal,” and

explaining when claims are inextricably intertwined (citation omitted)).

      Rosen’s motion for judicial notice, filed on September 3, 2015, is denied.

      Rosen’s motion for appointment of counsel, filed on September 17, 2015, is

denied.

      AFFIRMED.




                                           2                                     15-56179